Appeal dismissed, without costs, by the Court of Appeals sua sponte, upon the grounds that (1) insofar as taken against defendant New York Property Insurance Underwriting Association, there was a failure by plaintiffs to appeal to the Appellate Division from the dismissal of the complaint as against that defendant (Cohen and Karger, Powers of the New York Court of Appeals, § 94), and (2) insofar as taken against defendant North River Insurance Company, the order appealed from does not finally determine the action within the meaning of the Constitution.